                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


RANDY OLIVER,

                       Plaintiff,

       v.                                            Civil Action 2:19-cv-619
                                                     Judge Algenon L. Marbley
                                                     Magistrate Judge Jolson

DAVID GRAY, et al.,

                       Defendants.


                            REPORT AND RECOMMENDATION

       This is a pro se prisoner’s complaint filed pursuant to 42 U.S.C. § 1983. On April 9, 2019,

the Undersigned issued a Report and Recommendation in this matter. (Doc. 11). The Clerk’s

Office sent a copy of the Report and Recommendation to Plaintiff, but the United States Postal

Service (“USPS”) returned the Court’s mail to Plaintiff as undeliverable given that he had been

released from prison. (Doc. 13). Thereafter, the Court issued a scheduling order in this case, again

mailing a copy to Plaintiff. (Doc. 15). But the same thing happened: The USPS returned the mail

as undeliverable.

       On June 25, 2019, the Court entered an order requiring Plaintiff to show cause as to why

this matter should not be dismissed for want of prosecution given that the USPS had returned the

Court’s mail and because Plaintiff has not updated his mailing address with the Court. The Order

noted that pro se litigants have an obligation to keep the Court updated regarding any changes in

address, and “failure to do so may result in dismissal for want of prosecution.” (Doc. 18). Thirty

days have passed since the issuance of that Order, and Plaintiff has not updated his address or

otherwise responded to that Order.
       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362-63 (6th Cir. 1999). The Court considers four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed [*2] party was warned that failure to cooperate could lead to dismissal;
       and (4) whether less drastic sanctions were imposed or considered before dismissal
       was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness or fault. Specifically, it appears that

Plaintiff did not receive the Court’s orders because he failed to update his address or monitor this

action. Accordingly, the first factor weighs in favor of dismissal.

       As to the second factor, the Court finds that Defendants, to date, have not been prejudiced

by Plaintiff’s failure to comply with the Court’s order. However, if further delay occurs, they will

suffer prejudice. Indeed, the discovery and dispositive motion deadlines in this case are fast

approaching. (See Doc. 15).

       As to the third factor, this Court’s previous Order warned that the Court may dismiss this

case if he failed to update his address with the Court. (See Doc. 18).

       Finally, as to the fourth factor, the Undersigned concludes that alternative sanctions would

not be effective. Plaintiff was a prisoner proceeding in forma pauperis in this action, (Doc. 1), and




                                                 2
given that he has not responded to the Court’s orders to date, no other remedy would fix what is

happening here.

       For the reasons set forth above, the Undersigned RECOMMENDS dismissal of Plaintiff’s

action without prejudice pursuant to Rule 41(b). White v. City of Grand Rapids, 34 F. App’x 210,

211, 2002 WL 926998, at *1 (6th Cir. 2002) (finding that a pro se prisoner’s complaint “was

subject to dismissal for want of prosecution because he failed to keep the district court apprised of

his current address”); see also Jourdan v. Jabe, 951 F.2d 108 (6th Cir. 1991).

       The Undersigned further RECOMMENDS a finding that any appeal from this action

would not be taken in good faith and would be totally frivolous. Fed. R. App. P. 24.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                   3
      IT IS SO ORDERED.



Date: July 24, 2019           /s/ Kimberly A. Jolson
                              KIMBERLY A. JOLSON
                              UNITED STATES MAGISTRATE JUDGE




                          4
